DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 4 & 7 are cancelled. Claims 9-12 are newly added. Claims 1-3, 5-6 & 8-12 are currently pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  “directionthat” should read “direction that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 9-10 which each depend on claim 1, in part, recite “the one or more slit channels are present only in the cathode layer” whereas claim 1 requires “both the cathode plane and the anode plane have one ore more slit channels” which renders claims 9-10 indefinite since the one or more slit channels are also required to be present in the anode layer based on the subject matter of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (JP 2005011660 A) in view of Yamamoto (US 2010/0075217 A1) and Koto (JP 2008103284 A, as provided in the IDS on 05/17/2021).
Regarding claim 1, Shimamura teaches an all-solid state battery comprising: a stack of a cathode layer (12), a solid electrolyte layer (14) and an alloy-based anode layer (13), wherein the cathode layer has a cathode plane on a side facing the solid electrolyte layer; wherein the alloy-based anode layer has an anode plane on a side facing the solid electrolyte layer; wherein the lithium corresponding to the irreversible capacity to be stored in the initial charge/discharge can be compensated for as taught by Yamamoto (0157]).		Koto teaches an all-solid state battery comprising a stack of cathode layer, a solid prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.		
Regarding claims 2-3, Shimamura as modified by Yamamoto and Koto teaches the all-solid state battery of claim 1. Shimamura further teaches the cathode plane and the anode plane both being divided into two or more regions by the one or more slit channels, and wherein a value obtained by dividing a longest diameter of at least one of the two or more regions by a width thereof, which is perpendicular to the longest diameter, is 1 such that a shape of at least one of the two or more regions is a square (Fig. 1; [0049]).
Regarding claim 6, Shimamura as modified by Yamamoto and Koto teaches the all-solid state battery of claim 1. Shimamura further teaches the one or more slit channels penetrating the solid electrolyte layer ([0050]).
Regarding claim 8, Shimamura as modified by Yamamoto and Koto teaches the all-solid state battery of claim 1. Shimamura teaches at least one of the one or more slit channels in the KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 11, Shimamura as modified by Yamamoto and Koto teaches the all-solid state battery of claim 1. Shimamura teaches the width of the one or more slit channels is 1 mm ([0050]) which is larger than the thickness of 5 microns of the solid electrolyte layer ([0049]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (JP 2005011660 A) and Yamamoto (US 2010/0075217 A1) and Koto (JP 2008103284 A, as provided in the IDS on 05/17/2021), as applied to claims 1-3, 6, 8 & 11 above, and further in view of Nakamura (US 2010/0003598 A1).
Regarding claim 5, Shimamura as modified by Yamamoto and Koto teaches the all-solid state battery of claim 1 but is silent as to the one or more slit channels of the cathode plane have a predetermined width inside the cathode plane, the predetermined width decreasing in a vicinity of an outer periphery of the cathode plane, the cathode plane being divided into two or more regions by the one or more slit channels, and adjacent regions being in contact at the outer periphery of the cathode plane.										Nakamura teaches a battery comprising an electrode comprising an electrode layer including a plurality of electrode patterns formed on at least one surface of a current collector such that at least one or more slit channels are formed in the electrode layer (Abstract; Fig. 1). Nakamura further teaches the one or more slit channels of the electrode layer having a predetermined width inside the electrode layer, the predetermined width decreasing in a vicinity of an outer periphery of the electrode layer, the one or more slit channels disappearing at the outer periphery of the electrode layer and the electrode layer being divided into two or more regions by the one or more slit channels (Fig. 1). Nakamura further teaches the electrode layer can be cathode layer ([0024] & [0037]-[0038]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a cathode layer, as described by Nakamura above, in order to suppress variation in the temperature distribution on the electrode as taught by Nakamura ([0010]-[0014]). While Nakamura does not explicitly describe adjacent regions at the .

Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: The combination of Shimamura, Yamamoto and Koto, as presented in the above rejections, specifically does not fairly teach or suggest at least one of the one or more slit channels penetrating the cathode layer, the solid electrolyte layer and the alloy-based anode layer; and at least one of the one more slit channels penetrating only the solid electrolyte layer and the alloy-based anode layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”			  

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Shimamura, Yamamoto and Koto does not fairly teach or suggest (1) a lithium source in the alloy-based anode layer after production of the battery and before initial charging and discharging of the all-solid state battery .	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727